DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER' S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
NOTE: Based on Examiner's interview held on 09/14/2021, following amendments have been agreed upon between the Examiner and the Attorney on record. 
The application has been amended as follows: 
Amend Claim(s) 4, 8, 10, 11 and 20 as follows:
Replace “a subject” by “the live subject”.
 
Amend Claim(s) 6 as follows:
Replace “the bodily member” by “a bodily member of the live subject”.

Allowable Subject Matter

Claim(s) 1-20 are allowed.

The following is a statement of reason for the indication of allowance/allowable subject matter: 
Applicant's arguments in Appeal Brief (see AP. B dated 06/30/2021 pages 14-17) have been fully considered and are found persuasive.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                                                       
Conclusion

   Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868